Fisher, J.,
delivered the opinion of the court.
The question presented for decision in this case is, whether an action can be maintained on the official bond of the clerk of the Circuit Court, to recover the penalty of five hundred dollars, given by the Statute of 1844, commonly called the Enrolment Law, for failing to enrol a judgment on the application of the party interested.
The penalty is given as the consequence of the failure of the clerk to perform a duty required of him in a certain event, regardless of the damages which the party interested may sustain; and the statute provides that it may be recovered by an action of debt, which cannot be construed to mean an action of debt on the bond, for the reason that the statute must be construed strictly, and cannot embrace cases not coming within the letter of the law. Hutch. Code, p. 892. The statute authorizing an action on the bond, declares that it “ may be put in suit and prosecuted at the costs and charges of the party injuredand hence the suit in such cases can only be maintained to recover damages commensurate with the injury sustained, and not for a penalty, having no reference to such injury. Code, p. 432.
Judgment affirmed.